Title: From James Madison to Edmund Pendleton, 14 November 1780
From: Madison, James
To: Pendleton, Edmund


Dr. Sir
Philada. Novr. 14th. 1780
Yr. favor of the 6th. inst: came to hand yesterday. Mr. Griffin by whom you appear also to have written has not yet arrived.
It gives me great pleasure to find that the Enemy’s numbers are so much less formidable that [than] was at first computed, but the information from N. York makes it not improbable that the blank in the computation may shortly be filled up. Genl Washington wrote to Congress of the 4th. inst: that another embarkation was going on at that place, and in another letter of the 7th. he says that although he had received no further intelligence on the subject, he had reason still to believe that such a measure was in contemplation. Neither the amount nor the object of it however had been ascertained.
The inroads of the Enemy on the Frontiers of N. York have been distressing & wasteful almost beyond their own example. They have totally laid in ashes a fine settlement called Schoarie which was capable Gel Washington says of yielding no less than 80,000 bushels of grain for public consumption. Such a loss is inestimable, and is the more to be regretted because, both local circumstances, and the energy of that Govt. left little doubt that it would have been applied to public use.
I fancy the taking of Quebec was a mere invention Your letter gave me first account of such a report. A different report concerning the 2d. division of the French fleet has sprung up as you will see by the inclosed paper. It is believed here by many, and some attention given to it by all. It is also said that Rodney has saild from N. York with 10 Ships for Europe. If he has sailed at all & the first report be true also, it is more likely that he is gone out to meet the french.
The late exchange has liberated abt. 140 Officers and all our privates at N. Y. amounting to 476. G. Washington has acceded to a proposal of a further exchange of the Convention Officers without attaching any privates to them, which will liberate almost the whole residue of our Officers at that place.
I am Sir with the highest esteem & regard Yr. Obt. friend & servt.
J. Madison Jnr.
